Whith'ield, J.,
delivered the opinion of the court.
There is not á hint in the record that this claim against the .county was ever presented to the board of supervisors for allowance. Such presentation is a condition precedent to the right to sue. Code of 1892, §§ 79, 320, and especially § 292, and authorities thereunder.
Nor was there any contract made on the minutes of the board. Bridges v. Supervisors, 58 Miss., 817. Nor was there on the said minutes any order “establishing local quarantine,” nor any prescribing “reasonable rules and regulations” to “enforce” the same, as contemplated by § 2278, code of 1892.

Reversed and remanded.